            Case 1:19-cv-02021-YK Document 41 Filed 04/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES WICKENS,                               :
    Plaintiff                                :            No. 1:19-cv-02021
                                             :
       v.                                    :            (Judge Kane)
                                             :
RITE AID HDQTRS CORP.,                       :
     Defendant                               :
                                           ORDER

       AND NOW, on this 12th day of April 2021, upon consideration of Defendant’s

Motion for Summary Judgment (Doc. No. 31), and Plaintiff’s response thereto, and in

accordance with the accompanying Memorandum, IT IS ORDERED THAT:

       1. Defendant’s Motion for Summary Judgment (Doc. No. 31) is GRANTED; and

       2. The Clerk of Court shall enter judgment in favor of Defendant and against Plaintiff
          and CLOSE this case.

                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
